Citation Nr: 0800627	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-30 676	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the left (minor) shoulder disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
the lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The veteran had active service from July 1975 to July 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in part, denied compensable 
disability evaluations for the veteran's left shoulder and 
lumbar spine disabilities.

While the case was in appellate status, the RO increased the 
evaluation of the veteran's left (minor) shoulder disability 
from zero to 20 percent, effective May 17, 2002, and his low 
back disability, from zero to 10 percent, effective May 17, 
2002.  However, it is presumed that he seeks the maximum 
benefit allowed by law and regulation for both disabilities, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of entitlement to an evaluation in excess of 10 
percent for the lumbar spine disability is addressed in the 
REMAND portion of the decision below and that issue is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right-hand dominant; therefore, his left 
shoulder is his minor extremity.

2.  There is no objective clinical evidence of any ankylosis 
of the scapulohumeral articulation or impairment of the 
humerus, including flail shoulder, false flail joint or 
fibrous union.

3.  The veteran's left shoulder disability is manifested by 
limitation of left shoulder abduction, with objective 
evidence of pain, resulting in a disability picture 
comparable to limitation of left shoulder abduction to midway 
between the side; the preponderance of the medical evidence 
is against a finding that the veteran's left shoulder 
disability is manifested by limitation of motion of the left 
shoulder to 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.69, 
4.71, 4.71a, Diagnostic Codes 5200-5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the veteran 
was provided with a notice letter in May 2002, prior to the 
issuance of the unfavorable AOJ decision that is the basis of 
this appeal.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  In essence, the veteran was invited to submit 'any' 
additional information to the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  The 
veteran was told that he needed to submit medical evidence 
that showed that his service connected disability had 
increased in severity.  The veteran was further informed that 
he could submit any additional information or evidence to VA, 
preferably within 60 days.

In light of the foregoing, the Board finds that the May 2002 
notice letter complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, a substantially complete application was 
received in May 2002.  Thereafter, the RO issued rating 
decisions in July 2002, and July 2004.  In August 2003, after 
initial AOJ adjudication of his claim, the RO provided 
another notice to the veteran regarding what information and 
evidence was needed to substantiate his claims on appeal, as 
well as what information and evidence had to be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to submit pertinent 
evidence pertaining to his claims.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  Therefore, 
the Board finds that any error in the timing of the veteran's 
notification of the VCAA constituted harmless error.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
obtained the veteran's VA medical records.  Private medical 
records were also added to the claims file.  The veteran was 
afforded a medical examination for VA purposes.  The veteran 
provided testimony concerning his left shoulder disability 
during the personal hearing that was conducted at the RO in 
March 2005, and a transcript of that hearing is associated 
with the claims file.  38 U.S.C.A. § 5103A(d); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The veteran did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The veteran was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist the veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
veteran of such information in a letter sent in March 2006.  
Furthermore, the entire period from the date of the claim 
until the present is under appellate review for the left 
shoulder evaluation claim on appeal.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) (where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary).  

The veteran was provided with notice as to the medical 
evidence needed for increased evaluations, as well as the 
assistance VA would provide. Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Merits of the Claim

During his March 2005 personal hearing at the RO, the veteran 
testified that he was right-handed.  He also testified that 
he had undergone surgery on his left shoulder in 2003, and 
that he had not required any treatment since that time.  He 
reported that he was not taking any pain medication for his 
left shoulder.  He further stated that he was having problems 
with his wheelchair transfers due to the left shoulder 
disability.  He indicated that his left shoulder motion was 
very limited and that he could only move it so far and then 
it would hurt.  The veteran maintained that his left shoulder 
was currently in a perpetual state of dislocation without any 
pins in place in the arm.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The veteran prevails in either 
event.  However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the veteran or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Where there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The shoulders are considered major joints.  38 C.F.R. 
§ 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the evidence of record reveals that the veteran was 
seen by a private physician in March 2002.  The associated 
doctor's note states that the veteran was able to abduct his 
shoulder laterally to 80 degrees.  The doctor also noted that 
the veteran was able to perform his weight relief maneuvers 
'very nicely'.

The veteran underwent a VA medical examination in May 2004; 
he complained of left shoulder pain and a decreased range of 
motion.  He reported that the pain increased with his 
wheelchair transfers.  On physical examination, there was no 
effusion of the left shoulder.  The veteran exhibited 70 
degrees of forward flexion; 60 degrees of abduction; 40 
degrees of external rotation; and 30 degrees of internal 
rotation.  There was moderate crepitus with abduction and 
external rotation.  There was pain to palpation over the 
anterior aspect.  The left shoulder neurovascular status was 
intact.  Radiographic examination revealed severe 
osteoarthritis of the left shoulder.

Review of the VA treatment records dated between February 
2004 and March 2005 reveals few complaints relating to the 
left shoulder.  An October 2004 outpatient treatment note 
indicates that the veteran's left shoulder had been 
dislocated since February 1999.

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  The veteran testified during his March 
2005 personal hearing that he is right-handed.  Thus, the 
rating for the left shoulder is to be made on the basis of 
the left upper extremity being the minor extremity.

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  In addition, 
conditions such as bursitis, synovitis and tenosynovitis are 
to be evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. Part 4, Diagnostic Codes 5003- 
5024.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 
38 C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

Under the applicable provisions, a 20 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the minor upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his mouth and head.  
Ankylosis of the scapulohumeral articulation of the minor 
upper extremity that is intermediate between favorable and 
unfavorable ankylosis warrants a 30 percent evaluation.  A 40 
percent evaluation of the minor upper extremity requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for limitation of motion 
of the major or minor arm when motion is possible to the 
shoulder level or when to midway between the side and 
shoulder level on the minor side.  A 30 percent evaluation 
for the minor upper extremity requires that motion be limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Finally, a 20 percent evaluation on either side requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

In addition, traumatic arthritis, established by x-ray 
findings, will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5010-5003.  Where there is x-ray evidence of 
arthritis, and limitation of motion but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.

The veteran's left shoulder disability has been evaluated by 
the RO as recurrent dislocation under Diagnostic Code 5202.

As previously noted, under 38 C.F.R. § 4.40, functional loss 
may be due to pain, if supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 
38 C.F.R. § 4.45 factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Under 38 C.F.R. § 4.59, painful motion is an important factor 
of disability and actually painful joints are entitled to at 
least the minimum compensable rating for the affected joint.

Applying the Diagnostic Codes, there is no objective clinical 
evidence of ankylosis of the left shoulder at any time.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Diagnostic Code 5200 
is therefore not for application.  Loss of the head of the 
humerus (flail shoulder) has not been demonstrated, nor has 
nonunion of the humerus (false flail joint).  There is no 
clinical evidence of the existence of fibrous union.  Thus a 
rating in excess of 20 percent is not available under 
Diagnostic Code 5202.

The veteran has demonstrated, at worst, forward flexion of 
the left (minor) shoulder to 70 degrees (normal 180 degrees) 
and abduction to 60 degrees (normal 180 degrees).  The 
veteran would have to demonstrate left arm motion limited to 
25 degrees from the side in order to qualify for an 
evaluation in excess of 20 percent under Diagnostic Code 
5201.  After reviewing the medical records associated with 
the claims file, it is the conclusion of the Board that a 
schedular rating in excess of 20 percent is not warranted for 
the left shoulder (minor arm).  The veteran has complaints of 
pain, limitation of motion and pain on use, and recent 
medical reports, while demonstrating the presence of crepitus 
and some tenderness, as well as pain on motion, do not 
demonstrate sufficient evidence of limitation of motion of 
the left shoulder to warrant an increased evaluation.  The 
veteran is able to raise his left arm to more than 25 degrees 
from the side; that is, he can abduct the left arm to 60 
degrees, albeit with pain.  Therefore, the veteran's 
complaints of pain, weakness, and functional impairment, when 
taken together with the crepitus, tenderness and moderate 
limitation of motion without any other clinical findings, 
more nearly approximate a 20 percent evaluation under 
Diagnostic Code 5201, but not more.

The Board finds, based on the evidence of record, that the 
objective findings related with the veteran's left shoulder 
disability do not warrant more than a 20 percent evaluation 
under Diagnostic Codes 5200, 5201, 5202 or 5203.  
Specifically, there is no evidence that the veteran suffers 
from ankylosis of the scapulohumeral articulation; therefore, 
Diagnostic Code 5200 is not for application.  

Furthermore, limitation of motion of the arm at the shoulder 
level is limited, at most, with pain, to 60 degrees of 
adduction; this is not severe enough to meet the standard of 
Diagnostic Code 5201.  The Board can find no clinical basis 
under the applicable Diagnostic Codes to grant an evaluation 
in excess of 20 percent based on bony impairment of the 
humerus, clavicle or scapula.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the veteran's left 
shoulder disability may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

There is no evidence that the veteran's service-connected 
left shoulder disability has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate.  As discussed above, there are 
higher ratings for shoulder disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The veteran 
has only required rare hospitalization/surgical treatment for 
his left shoulder disability, and he has not demonstrated 
marked interference with employment due to the left shoulder 
alone.

There is no objective evidence of any symptoms due to the 
veteran's left shoulder disability that are not contemplated 
by the rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.) 

Based upon the guidance of the Court in Hart v. Mansfield, 
the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.  

The Board further finds that the preponderance of the 
evidence is against the claim for a rating higher than the 20 
percent assigned; the benefit-of-the doubt doctrine is 
inapplicable and the increased rating claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An evaluation in excess of 20 percent for the left shoulder 
disability is denied.

REMAND

As to the lumbar spine issue, the RO issued a Supplemental 
Statement of the Case (SSOC) in June 2005.  The veteran 
underwent a VA spine examination in October 2005.  The 
examination report includes information that is relevant to 
this claim.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
because an SSOC pertaining to that evidence was not issued, 
this evidence must be referred back to the RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304. 

The Board notes that the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the veteran submitted his increased rating claim in May 2002.  
These changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2004))).  As the veteran submitted his increased 
rating claim in May 2002, the most favorable version must be 
applied when rating the veteran's lumbar spine disability.

Furthermore, the evidence of record indicates that before the 
veteran became a paraplegic, he had exhibited lumbar spine 
pathology that included neurological symptoms.  A private 
treatment record dated in May 1998 includes diagnoses of 
degenerative disc disease (DDD), right leg sciatica and 
spondylolisthesis.  However, the record is not clear whether 
or not the DDD or the sciatica are considered part and parcel 
of the service-connected lumbar spine disability.  

The medical evidence of record is insufficient for the Board 
to render a decision on the severity of the veteran's lumbar 
spine disability and require a remand for further 
investigation by a medical professional as the Board is 
prohibited from substituting its own medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Further, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

For these reasons, this case is REMANDED for the following 
development:

1.  All VA medical records relating to 
treatment of the veteran not already of 
record should be identified and obtained.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

2.  The AMC/RO should contact the veteran 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for his 
lumbar spine disability.  After securing 
the necessary release(s), the AMC/RO 
should obtain those records that have not 
been previously secured.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The veteran should also 
be informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

3.  After the above development is 
completed, the AMC/RO should arrange to 
have the veteran's claims file reviewed 
by an appropriate examiner to determine 
the nature, extent and severity of his 
lumbar spine disability.  The claims 
file, including any additional records 
obtained pursuant to the development 
requested above must be made available.  
The examiner must identify all lumbar 
spine pathology and current degree of 
impairment manifested, to specifically 
include all orthopedic and neurologic 
symptoms.  In particular, the examiner 
must describe in detail the relative 
degree, severity or extent of any 
diagnosed condition that is found to be 
part and parcel of, or due to, the 
service-connected lumbar spine 
disability.  The rationale for all 
opinions expressed should also be 
provided.

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the veteran's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including 38 C.F.R. §§ 3.321, 
4.40, 4.59; Esteban v. Brown, 6 Vet. App. 
259 (1994); Allen v. Brown, 7 Vet. App. 
439, 448 (1995); and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995), and all 
pertinent versions of the Diagnostic 
Codes pertaining to the lumbar spine.  

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


